Citation Nr: 0633357	
Decision Date: 10/27/06    Archive Date: 11/14/06	

DOCKET NO.  05-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1986 to April 
1988.  He also performed additional verified active duty 
service totaling 4 years, 5 months, and 7 days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Entitlement to service connection for a back disorder was 
denied in a December 1990 Board decision.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since the December 1990 Board decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.  


FINDING OF FACT

The evidence added to the record since the December 1990 
Board decision is not duplicative or cumulative of evidence 
previously of record, and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a back disorder.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a back disorder was incurred or 
aggravated during his military service, or is caused or 
aggravated by a service connected disorder.  As noted above, 
this claim has been the subject of a prior Board decision.  
In December 1990, the claim was denied because, although 
service medical records were positive for complaints of back 
pain and a diagnosis of acute paraspinous muscle spasm, a 
chronic acquired back disease or disability had not been 
present during service.  Additionally, service connection was 
denied because the veteran's thoracic scoliosis, in the 
absence of specific significant trauma to the spine or any 
superimposed back disease or injury which would cause 
scoliosis, was considered congenital or developmental in 
nature.  A congenital or developmental defect by its nature 
pre-existed service, thereby precluding the legal possibility 
of service connection.  Further, in December 1990, there was 
no competent evidence relating the appellant's diagnosed back 
pain to military service.

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108.  
Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is 
evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case since the Board's December 1990 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the final 
denial.  In this regard, this evidence includes, for the 
first time, medical opinion evidence that a back disorder 
originated during or within a short time after the conclusion 
of military service.  In a March 2004 letter from Dr. Kenneth 
F. Munroe, chiropractor, it was opined that "the lumbar and 
thoracic pain is causally related to his [inservice neck 
injury and injury to both knees]."  Moreover, in June 2004 
and February 2006 opinion letters, William R. Kuehnling, 
Ph.D., M.D., stated that it was his belief that the veteran 
indeed has a severe chronic back injury that is a direct 
result of his service-related knee damage and, by extension, 
his military service. 

As service connection may be granted where a disability was 
caused or aggravated by military service, where a disorder is 
caused or aggravated by a service connected disorder, or 
where arthritis of the spine was manifested to a compensable 
degree within one year after separation from active duty, 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005), the opinions 
of Drs. Kuehnling and Munroe are so significant that they 
must be considered to fairly address the merits of the claim.  
Hence, the additional evidence is new and material, 38 C.F.R. 
§ 3.156(a), and the claim of entitlement to service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108.

Regarding the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to the extent indicated, the decision is favorable to 
the veteran.  Therefore, a discussion of the VCAA and the 
effect it had as to whether the appellant's claim should be 
reopened is not required.  

ORDER

The claim of entitlement to service connection for a back 
disorder is reopened.


REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, given the state of the law and evidence as 
discussed below, the underlying claim must be remanded for 
further evidentiary development before the merits may be 
addressed.  

The veteran is hereby notified that the record is negative 
for a diagnosis of back disorder for over 13 years following 
service.  Hence, the appellant should be invited to submit 
any evidence that might include this diagnosis as well as any 
additional competent medical evidence which would link any 
current back disorder to service or to a service connected 
disorder.  

Moreover, 38 U.S.C.A. § 5103A(d) (West 2002) requires that VA 
provide a medical examination or obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  Therefore, given the importance of 
determining whether his back disorder was incurred or 
aggravated during military service, whether a service 
connected disorder caused or aggravates any current back 
disorder, or whether arthritis of the spine was manifested to 
a compensable degree within one year after separation from 
active duty, on remand, the veteran must be afforded a VA 
examination to obtain medical opinion evidence addressing the 
etiology of any current back disorders.

In November 2004, entitlement to a total disability 
evaluation based on individual unemployability was denied.  
The veteran was informed of that decision, and in March 2005, 
his representative filed a notice of disagreement.  
Unfortunately, a statement of the case addressing these 
issues has yet to be issued.  Accordingly, in light of 
Manlincon v. West, 12 Vet. App. 242 (1999), further 
development is in order.

Finally, on remand, the RO should send a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2005), 
that includes an explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for the claim on appeal, as outlined by the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should supply the veteran with 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess.

2.  The RO should inform the veteran and 
his representative that the current 
record is devoid of medical evidence 
showing complaints, diagnoses, or 
treatment for a back disorder for over 13 
years following service.  The RO should 
both invite the claimant and his 
representative to identify the location 
of any relevant medical records during 
this time period and provide VA with the 
necessary authorizations to associate 
this information with the record.

3.  After securing new authorizations for 
any named treatment providers the RO 
should request all such records.  If any 
of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  If any of these are Federal 
records, and they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

4.  After completion of the foregoing, to 
the extent possible, the veteran should 
be afforded a VA orthopedic examination.  
The claims folder is to be provided to 
the physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the physician should be accomplished and 
all clinical findings should be reported 
in detail.  Thereafter, the physician is 
to provide answers to the following 
questions:  Is it at least as likely as 
not (i.e., is there a 50/50 chance) that 
a chronic back disorder was incurred in 
or aggravated by military service?  If 
the veteran's diagnosis includes 
arthritis, verified by X-ray, is it at 
least as likely as not that arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from active duty in 1988?  Is it at least 
as likely as not that any current back 
disorder is caused or aggravated by any 
service connected disability, to include 
the appellant's bilateral knee disorders.  
The examiner should address whether 
scoliosis is a congenital or 
developmental defect in the appellant's 
case.  A complete rationale explaining 
the reasons for any proffered opinion 
should be provided.  

5.  The RO shall issue a statement of the 
case addressing the issue of entitlement 
to a total disability evaluation based on 
individual unemployability.  If, and only 
if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

6.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO is to 
implement corrective procedures at once.  

7.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case (SSOC), which should address all 
evidence received in the claims file 
since the November 2004 statement of the 
case (SOC), and provide the veteran and 
his representative an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the laws 
and regulations in effect at the time of 
its decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


